Order entered March 25, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00378-CV

                                   IN RE: TODD PRUETT

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                          ORDER
       The Court GRANTS appellant’s February 28, 2013 motion for an extension of time to

file a notice of appeal. The notice of appeal filed on March 19, 2013 is deemed timely filed for

jurisdictional purposes.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE